      Case: 1:18-cv-07378 Document #: 43 Filed: 01/18/19 Page 1 of 7 PageID #:491




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


BIC CORPORATION and BIC USA INC.,
                                                   Case No. 1:18-cv-07378

                   Plaintiffs,                     Judge John Robert Blakey

vs.                                                FILED UNDER SEAL

CHICAGO IMPORT INC., DIAMOND
WHOLESALE GROUP, INC., CHOICE
TRADING INTERNATIONAL, LLC,
INTERNATIONAL GENERAL TRADING
CORP, IGT CORP. CHOICE TRADING, LLC,
TRANSWORLD INTERNATIONAL
TRADING CORP., GURJEET SIGNH
TANEJA (a/k/a GURJEET SINGH, a/k/a
GARY TANEJA, a/k/a GURPREET
TANEJA), RAVI KOMMI, JOHN DOE
COMPANIES 1-10, and JOHN or JANE
DOES 1-10

                   Defendants.



            EX PARTE TEMPORARY RESTRAINING ORDER, ORDER
          FOR EXPEDITED DISCOVERY AND ORDER TO SHOW CAUSE


        PLEASE TAKE NOTICE, that Plaintiffs BIC Corporation and BIC USA Inc.

(hereinafter “BIC”) having moved ex parte against Defendants CHOICE TRADING

INTERNATIONAL, LLC, INTERNATIONAL GENERAL TRADING CORP, IGT

CORP., CHOICE TRADING, LLC, TRANSWORLD INTERNATIONAL TRADING

CORP., GURJEET SIGNH TANEJA (a/k/a GURJEET SINGH, a/k/a GARY TANEJA,

a/k/a GURPREET TANEJA), RAVI KOMMI, their principals, officers, agents,
    Case: 1:18-cv-07378 Document #: 43 Filed: 01/18/19 Page 2 of 7 PageID #:491




servants, and employees (hereinafter “Defendants” unless otherwise specifically

designated) for, among other relief, a Temporary Restraining Order (the “Order”), by

reason that Defendants, without authorization, are manufacturing, importing,

purchasing, selling, offering for sale, promoting, transporting and/or distributing

goods and packaging bearing marks that constitute counterfeits, copies, and/or

colorable imitations of, or that otherwise infringe upon, incontestable and federally

registered trademarks owned and used by BIC. Upon Plaintiffs’ First Amended

Complaint and motion for an ex parte restraining order, expedited discovery and other

relief, and supporting declarations and exhibits submitted therewith, this Court now

makes the following findings of fact and conclusions of law:

          1.   BIC is the owner of the following valid and incontestable trademarks

registered on the Principal Register of the United States Patent and Trademark

Office:




          Mark:         Reg. No.:     Reg. Date:            Goods/Services:
           BIC          2,324,480    Feb. 29, 2000   IC 34: cigarette and cigar
                                                     lighters not of precious metals


                                                     IC 11: lighters primarily for
                                                     lighting grills, fireplaces and
                                                     candles
                         951,661     Jan. 30, 1973   IC 34: CIGARETTE
                                                     LIGHTERS AND REFILLS
                                                     THEREFOR
    Case: 1:18-cv-07378 Document #: 43 Filed: 01/18/19 Page 3 of 7 PageID #:491




                       1,761,622    Mar. 30, 1993    IC 34: CIGARETTE
                                                     LIGHTERS NOT MADE OF
                                                     PRECIOUS METAL


                       2,278,917    Sept. 21, 1999   IC 34: CIGARETTE
                                                     LIGHTERS NOT MADE OF
                                                     PRECIOUS METAL




(together the “Marks” or “BIC Marks”).

      2.     BIC is likely to succeed on their claims that Defendants have illegally

imported, purchased, sold, offered for sale, promoted, transported and/or distributed

goods, specifically lighters, that have not been authorized for distribution in the

United States, bearing the incontestable and federally registered trademarks owned

and used by BIC, (the “Gray Market Goods”).

      3.     The sale of the Gray Market Goods has resulted in, and will continue to

result in, immediate and irreparable injury to BIC if the relief requested is not

ordered insofar as consumers who expect that their lighters will have child-resistant

technology and English language warnings and instructions may encounter Gray

Market Goods bearing the Marks which do not conform to United States standards

and conclude that they were distributed for sale in the United States by BIC, to the

detriment of the public and the reputation of BIC’s brand.

      4.     Such harm to BIC absent entry of this Order outweighs any harm to

Defendants’ legitimate interests that entry of this Order would occasion.
    Case: 1:18-cv-07378 Document #: 43 Filed: 01/18/19 Page 4 of 7 PageID #:491




      5.     Defendants have no legitimate interest in selling products that are not

authorized for sale in the United States, which do not comply with United State safety

standards, or in infringing the trademark rights of BIC.

      6.     Defendants, or others acting in concert with Defendants, would likely

destroy, move, hide, or otherwise make the Gray Market Goods and records relating

thereto inaccessible to the Court if BIC were required to proceed with notice to

Defendants, thereby frustrating the adjudication of BIC’s claims by this Court.

      7.     Entry of an Order other than an ex parte temporary restraining order

would not adequately serve the purposes of the Lanham Act insofar as it would leave

goods and packaging bearing BIC’s federally registered trademarks marketplace that

are not authorized for sale in the United States and do not comply with United States

rules, regulations, and standards, thereby confusing consumers as to the nature and

quality of the goods and depriving BIC of the ability to maintain its commercial

reputation and the good will represented by the Marks accrued as a result of the

quality and performance of BIC’s genuine goods.

                         TEMPORARY RESTRAINING ORDER

      NOW, THEREFORE, pursuant to the injunctive powers of the Lanham Act,

15 U.S.C. § 1114, the All Writs Act, 28 U.S.C. § 1651 and the inherent power of this

Court to fashion equitable remedies,

      It is hereby ORDERED, that the Choice Defendants or their attorneys show

cause on the 31st day of January, 2019 at 9:45 a.m., or as soon thereafter as counsel

can be heard, at the United States District Court for the Northern District of Illinois,
     Case: 1:18-cv-07378 Document #: 43 Filed: 01/18/19 Page 5 of 7 PageID #:491




why an Order should not be issued granting Plaintiffs a Preliminary Injunction

pursuant to Federal Rule of Civil Procedure 65, enjoining and restraining

Defendants, their agents, servants, employees and attorneys, and all persons in

active concert and participation with them, pending the trial and determination of

this action and until further order of this Court, from:

1.     Importing, purchasing, receiving, advertising, distributing, transporting,

       offering for sale, or selling products bearing Plaintiffs’ Marks that are not

       authorized for sale or transport in the United States;

2.     Infringing or diluting any of the Plaintiffs’ Marks;

3.     Using any of Plaintiffs’ Marks, in connection with any goods that do not bear

       child resistant features, proper instructions, warnings, disclosures and/or

       certifications or are otherwise not authorized for import into, sale or

       distribution in the United States;

4.     Disposing of, destroying, moving, secreting, relocating and/or transferring any

       and all of the Choice Defendants’ stock of lighters branded with Plaintiffs’

       Marks that do not bear proper instructions, warnings, disclosures and/or

       certifications;

5.     Disposing of, destroying, moving, secreting, relocating, altering and/or

       transferring any information, records, and/or documents in the Choice

       Defendants’ possession pertaining to their purchase, importation, receipt,

       advertising, offering for sale, sale, shipment and/or distribution of lighters

       branded with BIC’s Marks, including bills of lading, invoices, correspondence
     Case: 1:18-cv-07378 Document #: 43 Filed: 01/18/19 Page 6 of 7 PageID #:491




       with vendors and distributors, banks records, account books, financial

       statements, purchase contracts, sales receipts, and other records, including

       electronically stored information on computers, in cloud storage, external hard

       drives, flash drives, and personal electronics such as cell phones; and

6.     Assisting, aiding or abetting any other person or business entity in engaging

       in or performing any of the aforementioned activities.

                        EXPEDITED DISCOVERY ORDER

       The Court further finds that permitting BIC to conduct expedited discovery is

warranted on the basis of the findings set forth above, and for the reasons set forth

in BIC’s memorandum of law.

       Accordingly, IT IS FURTHER ORDERED that BIC may immediately serve

interrogatories to which the Choice Defendants are Ordered to respond within seven

days of service.

        IT IS FURTHER ORDERED THAT BIC may immediately serve requests

for production documents on the Choice Defendants, which are to be produced with

ten days of service of the requests.

       IT IS FURTHER ORDERED THAT BIC may immediately serve a request

to permit the entry and inspection of land in the possession, custody, or control of the

Choice Defendants, with the entry and inspection to take place within seven days of

the location being identified to BIC:

       IT IS FURTHER ORDERED THAT BIC may serve deposition notices of

each of the Choice Defendants, permitting BIC to take the depositions of the Choice
    Case: 1:18-cv-07378 Document #: 43 Filed: 01/18/19 Page 7 of 7 PageID #:491




Defendants or their Rule 30(b)(6) designee(s) immediately, upon fourteen days’

notice, for one day of up to seven hours, without prejudice to BIC’s right to re-depose

the Choice Defendants or their designees during the regular course of discovery.

      IT IS FURTHER ORDERED THAT BIC may conduct expedited third party

discovery, including third party subpoenas, immediately. Such discovery (and the

discovery described above) is permitted based upon BIC’s initial showing and is

subject to a motion to quash on any available basis.

      AND IT IS FURTHER ORDERED THAT this Order, together with the

supporting documents submitted therewith, shall be sealed pending further order of

the Court.


IT IS SO ORDERED.

Dated: January 18, 2019
Time: 5:00 p.m.


                                              Entered:


                                              ____________________________
                                              John Robert Blakey
                                              United States District Judge
